PER CURIAM.
Chorya A. Staton seeks to appeal the district court’s order denying his motion filed under Fed.R.Civ.P. 59(e), which the court properly construed as a Fed.R.Civ.P. 60(b) motion. In his motion, Staton sought reconsideration of the court’s denial of his 28 U.S.C.A. § 2255 (West Supp. 2001) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Staton, Nos. CR-93-49; CA-99-832-2 (E.D.Va. Mar. 2, 2001); see United States v. Sanders, 247 F.3d 139, 151 (4th Cir.2001) (holding that rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is not retroactively applicable to cases on collateral review), cert. denied, — U.S.-, 122 S.Ct. 573, — L.Ed.2d - (2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.